In this case, a decree was made at the January term of this court, requiring the complainant to deliver to Samuel D. Eldred the possession of certain real estate which was in controversy, and the cause was remitted to the court below, for the purpose of an accounting between the parties.
Mr. Lothrop now moved, — on papers showing that complainant refused to deliver possession of the premises, — for an order for a writ of assistance. •
*196The Court denied the motion; holding that the cause haying been remitted to the court below, the application could only be made in that court.